PER CURIAM.
Based on the state’s proper confession of error we vacate the withheld adjudication for second degree aggravated assault with a deadly weapon because the evidence presented was legally insufficient. However, the evidence is sufficient to support a judgment of guilt for the lesser included offense of improper exhibition of a weapon under section 790.10, Florida Statutes (2001). On remand, we direct the court to enter a judgment of guilt on the lesser offense and to re-sentence M.A.A. See *964Turner v. State, 771 So.2d 1286 (Fla. 4th DCA 2000).